     Case: 4:19-cv-00033-DMB-JMV Doc #: 174 Filed: 10/27/20 1 of 1 PageID #: 2068




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

CHINNA DUNIGAN                                                                       PLAINTIFF

V.                                                                  NO. 4:19-CV-33-DMB-JMV

MISSISSIPPI VALLEY STATE
UNIVERSITY; RENARDO HALL
(individual capacity)                                                            DEFENDANTS

                                          JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 68, the “Notice of Service of Offer Judgment”

(Doc. #170), “Notice of Acceptance of Offer of Judgment and Motion for Entry of Judgment on

Terms Described Herein” (Doc. #171), and the Court’s Orders (Doc. #172, 173), the Clerk of Court

enters this Judgment of $20,000.00 in the Plaintiff’s favor against the Defendants in this case.

        It is SO ORDERED, on this 27th day of October, 2020.

                                                             /s/ David Crews
                                                             CLERK OF COURT
